Citation Nr: 1735291	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-34 764	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial rating for benign prostatic hypertrophy in excess of 10 percent prior to February 10, 2016 and in excess of 40 percent thereafter.

2. Entitlement to a higher initial rating for major depressive disorder, in excess 10 percent prior to February 10, 2016 and in excess of 30 percent thereafter.

3. Entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine.

4. Entitlement to an initial compensable rating for degenerative disc disease of the cervical spine.

5. Entitlement to an initial compensable rating for left knee patellofemoral syndrome.

6. Entitlement to an initial compensable rating for right knee patellofemoral syndrome.


7. Entitlement to a higher initial rating for degenerative joint disease of the left acromioclavicular joint, in excess of 10 percent prior to February 10, 2016 and in excess of 20 percent thereafter.

8. Entitlement to an initial compensable rating for tension headaches.

9. Entitlement to an initial compensable rating for erectile dysfunction.

10. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

11. Entitlement to an initial compensable rating for dry eye/tear film dysfunction.

12. Entitlement to service connection for right carpel tunnel.

13. Entitlement to service connection for left carpel tunnel.

14. Entitlement to service connection for ear drum perforation (claimed as an ear condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



(CONTINUED ON NEXT PAGE)

INTRODUCTION

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  In a subsequent July 2016 rating decision, the RO granted higher initial staged ratings for benign prostatic hypertrophy, degenerative joint disease of the left acromioclavicular joint, and major depressive disorder.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1989 to January 2011.

2.  On July 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


